DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by German Document DE 10 2008 056 133 A1.
With regard to claim 21 German Document DE 10 2008 056 133 A1  discloses
electrical conductor comprising (Fig.3, 4,  8):
a flat conductor (14);
at least one through opening (18’’)in the flat conductor; and
a contact part (22) connected to the flat conductor at the through-opening in a material bond, the contact part having in its axial direction a first section (22) and a second section, wherein
the second section is formed as a flange (90)  and a side of the flange facing the flat conductor has a surface welded to the flat conductor and which has at least one recess and/or at least one protrusion (64), wherein the at least one protrusion is undercut (64a) .

With regard to claim 22 German Document DE 10 2008 056 133 A1  disclose that


With regard to claim 23 German Document DE 10 2008 056 133 A1  disclose that
the at least one recess(Fig. 3, 4) and/or at least one protrusion extend circumferentially, in particular coaxially circumferentially (Fig. 6, r.n. 64’), about a center point of the surface facing the flat conductor.
With regard to claim 24 German Document DE 10 2008 056 133 A1  disclose that
the at least one protrusion has part-circular surface portions, in particular in that the at least one protrusion has concave and convex regions.
With regard to claim 25, German Document DE 10 2008 056 133 A1  disclose that
the at least one recess has part-circular surface sections, in particular that the at least one recess has convex regions (Fig. 3) .
With regard to claim 28, German Document DE 10 2008 056 133 A1  disclose that
the first section is formed in the form of a rod (22) or a blank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 21, 29 -34, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document WO2017167463 in view of Schneider et al (US 5,598,629) or German Document DE 10 2008 056 133 A1   
With regard to claims 21, 36 German Document WO2017167463 discloses
electrical conductor comprising (Fig.4,5,6):
a flat conductor (4);
at least one through opening (12)in the flat conductor; and
a contact part (2) connected to the flat conductor at the through-opening in a material bond, the contact part having in its axial direction a first section (2a) and a second section (2b), wherein
the second section is formed as a flange (2b)  and a side of the flange facing the flat conductor has a surface welded to the flat conductor 
German Document WO2017167463 disclose  (Fig. 5) the weld seam (14) but does not disclose that the  weld seam is formed from at least one protrusion on the second  second section, wherein the at least one protrusion is undercut.
Schneider disclose that the second section has  at least one protrusion (12), wherein the at least one protrusion is undercut.
German Document DE 10 2008 056 133 A1  disclose that the second section has  at least one protrusion (64), wherein the at least one protrusion is undercut.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the second section with protrusions, as taught by Schneider et  al or  German Document DE 10 2008 056 133 A1 to improve welding 
With regard to claim 29 German Document WO2017167463 discloses that the second section (2b) has a round or angular base surface.
With regard to claim 30,  German Document WO2017167463 discloses that the first section (2a) has a substantially round outer circumference, and the first section has a through opening (6), the through opening being formed as an polygonal socket. 

With regard to claim 32 German Document WO2017167463 discloses that the first section is materially bonded on the inner diameter of the through-opening, in particular friction-welded. (The friction welding sleeve can be welded to the flat conductor especially reliably if the friction welding sleeve has at least a substantially round outer periphery, and the friction welding sleeve has a through –opening, wherein the through –opening is formed as a polygonal cut-out.)
With regard to claim 33 German Document WO2017167463 discloses that the flange is materially bonded to the flat conductor (4) with its surface facing the flat conductor, in particular friction- welded. 
With regard to claim 34 German Document WO2017167463 discloses that the outer circumference of the first section (2a) tapers from the second section (2b) in the axial direction of the through opening. 
With regard to claim 37 German Document WO2017167463- Schneider et al (US 5,598,629) or German Document DE 10 2008 056 133 A1  disclose that the contact part is welded to the flat conductor by means of resistance welding, in particular protrusion welding, friction welding, in particular rotation friction welding, or magnetic pulse welding. 
With regard to claim 38 German Document WO2017167463 disclose (Fig. 5) that the contact part is welded (14) with its second section on the surface of the flat conductor.

Claim 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document DE 10 2008 056 133 A1  in view of Wolf et al (US 5,421,084)
With regard to claim 26 , Wolf et al disclose that the contact part being metallically coated (11)

With regard to claim 27 , Wolf et al disclose that the contact part is formed as a welding eye (9) .
Claim(s) 35 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document WO2017167463
With regard to claim 35 German Document WO2017167463  do not explicitly discloses that the contact part is formed from a different metallic material than the flat conductor, in particular in that the flat conductor is formed from an aluminum material and the contact part is formed from a copper material, or in that the flat conductor is formed from a copper material and the contact part is formed from an aluminum material.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 39 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document WO2017167463 in view of in view of Goetzmann et al (US 2020/0266595 – PCT/EP2018/077315 
German Document WO2017167463 does not explicitly disclose that during welding, a contact surface in the region of a protrusion is first brought into contact with the flat conductor, in that the material of the flat conductor in the region of the contact surface is plasticized by the energy introduced. 
Goetzmann et al disclose  (para. 0013) that at least parts of the plasticized material of one welding conductor flow into a recess and harden in the recess after welding.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize utilizing plasticized material , as taught by   Goetzmann et al  , to improve friction welding.

/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								1/13/22